DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 10-13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2010/0284323) in view of Lakhani (US 2013/0194977), and Pang (US 2014/0247906).
As to claim 10, Tang discloses an integrated radio frequency terminal system (see at least figure 1) comprising: an integrated modem 104 configured to modulate or demodulate data for transmission (see paragraph [0041]), the integrated modem 104 including: a baseband modem device 110 configured to receive a baseband signal of user data from a user device 126 and communicate a with the user device 126 in baseband via an interface cable 102 (see paragraphs [0025], [0028], [0054]), a transmit tuner 114 connected to the baseband modem device 110 and configured to receive the baseband signal of user data and convert the baseband signal of user data from baseband to a radio frequency band without converting to an intermediate frequency band (see paragraphs [0020], [0028], [0040], [0055]), and a receive tuner 118 connected to the baseband modem device 110 and configured to convert received incoming data in the radio frequency band to baseband without converting to the intermediate frequency band and provide the converted incoming data to the baseband modem device 110 (see paragraph [0053]); and an antenna device connected to the integrated modem and configured to transmit the user data in the radio frequency band and receive the incoming data in the radio frequency band (see “antenna” disclosed at paragraphs [0020], [0079]; see also paragraphs [0007], [0009], [0052]).
Tang fails to explicitly disclose that the interface cable 102 is a digital interface cable.  Lakhani discloses a digital interface cable (see figure 4, legend “CAT5e Cable”) connecting a modem 35 with a user device (see figure 4, legends “Internet”, “Telephone”). Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the 
The combination of Tang and Lakhani fails to disclose a digital predistortion device connected to the baseband modem device and the transmit tuner, and configured to digitally predistort the user data and provide the digitally predistorted user data in baseband to the transmit tuner, the digital predistortion being based on a sample from the transmit tuner in the radio frequency band.  Pang discloses a digital predistortion device (see figure 2, legend “Predistorter”) connected to a baseband modem device (in this case, the claimed “a baseband modem device” reads on a circuitry which produces baseband signal x1(n) as disclosed at paragraph [0024]) and transmit tuner (see figure 2, legend “Up-conversion”), and configured to digitally predistort user data x1(n) and provide the digitally predistorted user data in baseband to the transmit tuner, the digital predistortion being based on a sample from the transmit tuner in the radio frequency band (see the feedback path in figure 2; paragraph [0024]).  Pang further discloses that the transmitter is located in an out-door unit ODU (see paragraph [0004]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Pang to the combination of Tang and Lakhani, in order to reduce an impact of the non-linearity of the power amplifier of the transmitter (as suggested by Pang).
As to claim 11, Tang discloses the integrated modem 104 is configured to be located outdoors (see paragraph [0051]) and proximal to the antenna device (see figure 1 showing antenna feed horn 116 located inside the integrated modem 104).  See also Lakhani, paragraph [0030].
As to claims 12, 17, Tang discloses the radio frequency is in the Ku band or higher (see paragraph [0040]).
As to claim 13, the combination of Tang and Lakhani fails to disclose a port expander connected to the digital interface cable CAT5e, the port expander configured to receive respective user data for a 
As to claim 16, it is rejected for similar reasons regarding independent claim 10.  In addition, Tang discloses the integrated modem 104 is configured to be located outdoors (see paragraph [0051]) and proximal to the antenna device (see figure 1 showing antenna feed horn 116 located inside the integrated modem 104).  See also Lakhani, paragraph [0030].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2010/0284323) in view of Lakhani (US 2013/0194977), and Pang as applied to claim 10 above, and further in view of Toon (US 2010/0267418).
As to claim 15, Tang fails to disclose that the integrated modem 104 is configured to be reprogrammed to transmit a plurality of different signal types without modifying the physical design of the integrated modem.  Toon discloses that a modem is configured to be reprogrammed to transmit a plurality of different signal types without modifying the physical design of the modem (see paragraph [0046]). Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Toon to Tang, in order to allow the integrated modem 104 to be easily reprogrammed to handle different protocols and different radio access technologies (as suggested by Toon).
 Response to Arguments
Applicant’s arguments with respect to claim(s) 10-13, 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deng (US 2008/0095264); Pratt (US 2016/0204809); Jin (US 2010/0220810); Bai (US 2013/0243121) disclose pre-distorting in wireless transmitters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN T VO/Primary Examiner, Art Unit 2646